BARFIELD, Judge.
Ernest K. and Linda C. Brown appeal the summary denial of their motion for post-conviction relief. The trial judge properly denied the motion on all grounds, with one possible exception. We are unable to determine from the record before us if the trial judge properly denied relief on the grounds of ineffective assistance of counsel for failure to raise the issue of speedy trial as it relates to the RICO prosecution.
The Browns argue that the speedy trial time on the RICO charge commenced to run upon their arrest for the earliest of the predicate acts upon which the RICO charge was based. They allege that the State had the information upon which the RICO charges were based at the time of their arrest, but deliberately delayed the RICO information until after they had been tried on the forgery charges; that by the time they were brought to trial on the RICO charges, speedy trial time had run; that trial counsel failed to adequately investigate facts and omitted evidence that would have proven their allegations; and that appellate counsel failed to raise the speedy trial issue on appeal. The affidavits of the Browns’ attorneys attached to the trial court’s order denying the motion do not conclusively show that the Browns are entitled to no relief.
Therefore, this case is REMANDED to the trial court for an evidentiary hearing on the Browns’ allegations of ineffective assistance of counsel with regard to the speedy trial issue, or in the alternative, for attachment of those portions of the record *442which conclusively show that the Browns are entitled to no relief.
MILLS and WENTWORTH, JJ., concur.